Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 7, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159514(21)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SUZANNE RUBBA and DANIEL LEBLANC,                                                                    Elizabeth T. Clement
  Personal Representatives of the ESTATE OF                                                            Megan K. Cavanagh,
                                                                                                                        Justices
  PATRICIA E. LEBLANC,
               Plaintiffs-Appellees,
                                                                    SC: 159514
  v                                                                 COA: 3445327
                                                                    Macomb CC: 2013-002255-NH
  EUGENE J. AGNONE, M.D., and MICHIGAN
  CANCER SPECIALISTS, P.C.,
             Defendants-Appellants,
  and
  CHAKRAPANI RANGANATHAN, M.D.,
  MICHAEL F. ROMANELLI, M.D., MACOMB
  NEUROLOGY ASSOCIATES, P.C., and WOODS
  CARDIOVASCULAR INTERNAL MEDICINE
  ASSOCIATES, P.C.,
             Defendants.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on May 30, 2019, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 7, 2019

                                                                               Clerk